O’Donnell, J.,
dissenting.
{¶ 13} Respectfully, I dissent. I believe that the trial court order dismissing this action pursuant to Civ.R. 12(B)(2), without prejudice and not on the merits, is not a final, appealable order.
{¶ 14} The law with respect to final, appealable orders emanates from Section 3(B)(2), Article IV, Ohio Constitution, which states that “[c]ourts of appeals shall have such jurisdiction as may be provided by law to review and affirm, modify, or reverse judgments or final orders of the courts of record inferior to the court of appeals within the district.” (Emphasis added.) The legislature, in turn, enacted R.C. 2505.02(B)(1), which provides that an order is final and appealable when it “affects a substantial right in an action that in effect determines the action and prevents a judgment.” (Emphasis added.) Moreover, as this court explained in Hamilton Cty. Bd. of Mental Retardation & Dev. Disabilities v. Professionals Guild of Ohio (1989), 46 Ohio St.3d 147, 153, 545 N.E.2d 1260, “[flor an order to determine the action and prevent a judgment for the party appealing, it must *86dispose of the whole merits of the cause or some separate and distinct branch thereof and leave nothing for the determination of the court” (Emphasis added.)
{¶ 15} In the matter before us, the trial court, pursuant to Civ.R. 12(B)(2), dismissed the breach-of-contract actions that National City Commercial Capital Corporation filed against 129 businesses located outside the state of Ohio, stating that it lacked personal jurisdiction over those parties. Consistent with Civ.R. 41(B)(4)(a), which provides that a dismissal for lack of personal jurisdiction “operate[s] as a failure otherwise than on the merits,” it is my view that the trial court never reached the merits of National City’s breach-of-contract claims against those entities.
{¶ 16} Contrary to the holding of the majority, the trial court order does not prevent National City from obtaining a judgment on its causes of action for breach of contract against those business entities because it is not prevented from refiling the same claims against the same defendants in a court of competent jurisdiction, in Ohio or elsewhere.
{¶ 17} As a result of the dismissals for lack of personal jurisdiction, the court has neither disposed of the whole merits of these actions nor determined the action or prevented a judgment. See, e.g., Preferred Capital, Inc. v. Strellec, 161 Ohio App.3d 346, 2005-Ohio-2607, 830 N.E.2d 403, ¶ 19, wherein the appellate court stated that “the determination that the order ‘prevents a judgment’ simply because it may prevent a judgment on the merits in Ohio reflects an undeserved lack of confidence in our sister courts in other states and reaches beyond the terms of R.C. 2505.02. If the legislature had meant to say ‘prevents a judgment in Ohio,’ it certainly could have done so.” (Emphasis sic.) See, also, Smart Pages v. Ohio Mtge., Cuyahoga App. No. 83004, 2003-Ohio-7074, 2003 WL 23010083. Moreover, the order does not bar National City from refiling on its causes of action in an Ohio court, as long as it can demonstrate an appropriate basis for the exercise of personal jurisdiction over the entities it intends to pursue.
{¶ 18} I do not agree with the majority’s conclusion that the consequence of authorizing a party to seek appellate review from a trial court order exercising personal jurisdiction but not from a trial court order declining personal jurisdiction is unjust and illogical. Such a result is neither unjust nor illogical because, as in this case, the order does not prevent the claimant from refiling its action in a court that has personal jurisdiction over a defendant and that has the ability to reach the merits of the claims presented.
{¶ 19} Because the order dismissing these actions for lack of personal jurisdiction and without prejudice is a failure other than on the merits, it did not determine the action and prevent a judgment on the causes of action against the *87business entities. See R.C. 2505.02(B)(1). Accordingly, the order is not final and appealable, and I would reverse the judgment of the court of appeals.
Coley & Associates Co., L.P.A., William P. Coley II, and Susan K. Cliffel, for appellee.
Strauss & Troy, L.L.P., Matthew R. Chasar, and John M. Levy, for appellants Carolina Seals, Inc., Arnott Motley II, Garden Title Corporation, and Abbie Salt.
Lutz, Cornetet, Meyer & Rush and Jennifer R. Harlow, for appellants Bee Electrical, Inc., Century 21 Royal, Gemini Scientific, Inc., Masterson Appraisal Service, Inc., North American Screw Products, Rainbow Mealworms, Inc., Red Ribbon Bakeshop, Inc., Reynolds Tile and Floorings, Inc., Steico U.S.A. Corp., and Woodland Competitive Basketball League.
Mark S. Shearer, for appellants AAAA At Your Service, Inc., Allen Akbar Ali, All About Limousines, Bauer Industries, Boyd, Franz & Stephens, L.L.P., Caris & Company, Delta Electric Company, Inc., Dixie Packing, Doran Realty, East Bay, Flexone, General Power Limited, Inc., Gomez Construction Company, Henry J. Austin Health Center, Inc., J.M. Construction, Kenneth Campbell Designs, Inc., Kenway Consultants, Kurkowski, M.L. McDonald Sales Co., Inc., Machines Metals Co., Inc., Master Craft, McCutcheon Apple, MCN Group, MEA Group, Med Care, Mr. Roofing, Norvida, Plants Alive, Reelcology, S & S Overseas, Inc., Strawberry Stitch Company, T & T Investments and Trading Corp., Tecrep, and USA Transportation.
Millikin & Fitton Law Firm, Steven A. Tooman, and Michael A. Fulton, for appellants Ace Air Conditioning and Appliance Co., Inc., Architects and Planners, Inc., Betty Geane, Inc., Brettmun Corp., Champion Enterprises, Inc., Chandler Foods, Inc., Depaper Associates, Inc., Durst Broker, Inc., Jewell Electrics, Inc., Lasalle Appraisal Group, Inc., Max Impressions, Inc., Neurolink, Ltd., Poltex Tile, Inc., Gary S. Robertson, Rose Garden Flowers & Gifts, and Specialized Cargo Haulers, Inc.
Fiehrer & Lane Co., L.P.A., and Stephen C. Lane, for appellants Alamia, Inc., Jerome Anderson, Basic Janitorial Supply, Inc., Beskin & Pesciotta, Biomedical, Bulldog Fence, Inc., Caddy Company, Daniel G. Campbell, Colonial Wood Training Center, Weston Cotton, Electrical Energy Systems, Inc., ESA Technical, Evans and Lewis, Four Lakes Golf Club, Ltd., Ice Cap, Inc., Industrial Wholesalers, International Travel Center, Kale’s Moda International, Inc., Kenjes Corporation, L.T.T. International, LaPierre Cabinetry, Lasercam, L.L.C., LGP Promotions, Lu and Weber, Management Recruiters Garland, McCormick Paint Works, N-Line Traffic Maintenance, Newton T & M Corporation, Orange County-Retina Group, Phones, Phones, Phones, Inc., R.E. Goodspeed & Sons Dist., Reil Insurance, Rhythm Net, Rice’s Concrete Pumping, Rick’s Motorsports, Spatial Data Sciences, Sportsmen of Stanislaus, Stuart Appraisal Co., Inc., Unlimited Environmental, and Veterinary House Calls Service PA.
William Ruben Acosta, David A. Domzal, and Jose-Carlos Villanueva, for appellant Automotive Support Group, L.L.C.
Mark Hardig, for appellant Auto Man Transmission.
Cohen, Todd, Kite & Stanford, L.L.C., and Donald John Rafferty, for appellants Blue Mountain Woodworking, Inc., and Evergreen Properties, Inc.
Victoria Daiker, for appellants Enduracolor Hardwood Flooring, Inc., and Twain Billiards, Inc.
David Davidson, for appellants Etowah Decorating Center, Inc., and Holleman Construction Co.
Thomas R. McGuire, for appellants Jerry Bullard and Southwest Pool Management.
The Law Offices of Steven R. Hicks, Inc., and Steven R. Hicks, for appellant Hilliards Air Conditioning and Heating, Inc.
J. Timothy Riker, for appellants Horizon Staffing, Inc., and Meadowlark Field Services, Inc.
Daniel Wenstrup, for appellant Lair Swanson, Inc.
Trenz, McKay & Knabe Co., L.P.A., and Alan Trenz, for appellant Lost Valley Ranch Corp.
Jesse Lipcius and Jason Treherne, for appellant Master Tool Company, Inc.
Ronald J. Kozar, for appellants North American Land Trust and Pine Point, L.L.C.
Patricia Downing, for appellant Palm Beach Tours and Transp.
Beckman Weil Shepardson, L.L.C., and Richard Hopple, for appellant Pasadena Community Church, Inc.
Bagley & Langan, P.L.L.C., and Patrick Bagley, for appellant Powell & Assoc., Engineers.
Davidson, Adams & Creach Co., L.P.A., and Larry H. Creach, for appellant Rees Contract Service, Inc.
Michael D. Hon, for appellants Say Trade, Watson & Cochran, Inc., and Wizard Technologies, Inc.
Angela Jackson, for appellant Shaffran Companies, Ltd.
Barron, Peck, Bennie & Schlemmer, L.P.A., and Michael Barron, for appellant South Tampa Homes, Inc.
Norbert Doellman Jr., for appellant SQV Technologies.
Brannon & Associates and Dwight D. Brannon, for appellant Machined Metals Co., Inc.
William D. Bell, for appellant Vision Health Management.